Exhibit 10.126



Grant No. _________

MTI MicroFuel Cells Inc

.



2001 Stock Option Agreement for Employees,

Consultants and Directors

Schedule I

Optionee Information

:              

Name:

 

S.S.N.: ____ - ___ - ______

         

Signature:

X              

Option Information

:              

Option Shares:

 

Exercise Price per Share:

         

Date of Grant:

 

Term Expiration Date:

 

Option Exercisability Provisions

This Option will become exercisable as to one-fourth of the Option Shares on the
first anniversary of the Date of Grant and as to an additional one-fourth on
each anniversary thereof, assuming you remain employed (or serve as a member of
the Board) through those dates. Exercisability will accelerate fully on your
Permanent Disability or death. "Permanent Disability" means the inability to
engage in any substantial gainful activity because of any medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of not less than
six months, or, if the Company then maintains long-term disability insurance,
the date as of which you are eligible for benefits under that insurance. The
exercise schedule will /__/ continue / / cease if you become a consultant.

   

Option Expiration Rules

Unexercisable portions of Options expire immediately when you cease to be
employed (unless you are concurrently remaining or becoming a member of the
Board) or a consultant. Exercisable portions of Options remain exercisable until
the first to occur of the following, each as defined further in the Plan, and
then immediately expire:

     
The 30th day after your employment (or directorship or consulting relationship)
ends (unless another provision applies)

     
for Permanent Disability or death, 90 days after your employment ends

This Option is / / is not / / intended to be an Incentive Stock Option. The
Company intends to treat Options designated as ISOs as ISOs to the limits the
Code allows and as nonqualified stock options for any additional Option Shares.